ORDER OF REINSTATEMENT
Comes now the Indiana Supreme Court Disciplinary Commission and files their “Findings of Fact and Recommendation of the Indiana Supreme Court Disciplinary Commission” wherein they find that the Petitioner, Charles A. Walton, has satisfied the requirements of Admission and Discipline Rule 23, Section 4(a).
And this Court, having examined said findings and recommendations, now adopts and accepts them in their entirety.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Petitioner, Charles A. Walton, be and hereby is reinstated as an attorney at the Bar of this Court, effective immediately.
The Clerk of this Court is directed to forward a copy of this Order to the Indiana Supreme Court Disciplinary Commission, to John 0. Moss, Attorney for Petitioner, Suite 200, 156 East Market Street, Indianapolis, Indiana 46204, to the State Board of Law Examiners, and to all parties who were notified previously of Petitioner’s suspension. See 431 N.E.2d 474 (Ind.1982).
All Justices concur.